Citation Nr: 1118201	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate evaluation for neurologic manifestations of a service connected degenerative disc disease (DDD) with degenerative joint disease (DJD), lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1980 to December 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 20 percent rating for DDD with DJD, lumbar spine (low back disability).  

In a January 2010 Board decision, and subsequent April 2010 rating decision, the Veteran was granted a 40 percent evaluation for a DDD with DJD, lumbar spine disability, effective February 26, 2009.  The January 2010 Board decision is final and therefore the issue of an increased rating for a DDD with DJD, lumbar spine is no longer on appeal.  See 38 C.F.R. § 20.1100.  In the January 2010 Board decision, the Board bifurcated the issue of an increased rating for DDD with DJD, lumbar spine and remanded the issue currently on appeal for additional development pursuant to 38 C.F.R. 4.71a, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine.  


FINDING OF FACT

A preponderance of the competent evidence shows that the Veteran's low back disability does not manifest any neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for a separate evaluation for neurologic manifestations of a service connected degenerative disc disease (DDD) with degenerative joint disease (DJD), lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20109); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the current severity of the Veteran's low back disability and any neurologic abnormalities it may manifest.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  







Analysis

The Veteran seeks a separate evaluation for neurologic manifestations of a service connected DDD with DJD, lumbar spine, disability.  The RO originally granted service connection for a low back strain in October 1988, assigning a 10 percent rating under 38 C.F.R. § 4.71a, DC 5295, effective December 16, 1987.  An April 2002 rating decision increased the Veteran's rating for his low back disability to 20 percent, effective November 13, 2001, under 38 C.F.R. § 4.71a, DC 5293-5292.  The March 2007 rating decision on appeal continued the Veteran's 20 percent rating under 38 C.F.R. § 4.71a, DC 5243.  An April 2010 rating decision increased the Veteran's rating for his low back disability to 40 percent disabling, effective February 26, 2009, under 38 C.F.R. § 4.71a, DC 5243.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's low back disability is rated as intervertebral disc syndrome under DC 5243.  DC 5243 is rated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code.

A February 2007 VA examination report notes that the Veteran complained of pain in his back which radiates occasionally down to the left knee resulting in a limp of the left leg.  A March 2007 VA physical therapy treatment records notes that the Veteran complained of left hip pain, and a June 2007 VA treatment records notes that the Veteran complained of back pain and that the pain will sometimes travel down into his left leg.  A November 2007 medical imaging report notes that the Veteran was given a clinical history of rule-out lumbar radiculopathy.  

A February 2009 VA examination report indicates that the Veteran's claim file was reviewed.  A physical examination was conducted and the examiner noted 5/5 motor strength in the lower extremities and that sensation was intact in the dermatomes of the lower extremities.  Reflexes are 2+ in the knees and absent in the ankles.  Magnetic resonance images (MRIs) were reviewed.  A diagnosis of myofascial lumbar syndrome secondary to DDD and DJD, with no evidence of nerve root entrapment was given.  

A VA examination was conducted in July 2010.  The examiner noted a review of the Veteran's claim file and that the Veteran complained of pain in his left lower extremity that radiates into his left lower leg to foot.  He also reported numbness in the middle three toes.  A physical examination was conducted and revealed no sensory impairment in the lower extremities.  He has no atrophy of the musculature of either extremity and 5/5 motor strength.  Reflexes are 2+ in the knees and 1+ in the ankles.  A MRI revealed no contact with any nerve root in the lumbar spine area and DJD at the L2-3 level and disc protrusion.  A diagnosis of subjective complaints that did not correlate with objective findings was given.  The examiner noted that there is no evidence of a radiculopathy on physical examination.  The Veteran's description of left lower extremity pain is very consistent with radiculopathy, however the MRI revealed no specific nerve root entrapment from any of the protrusions of the discs or from the facet hypertrophy.  Any radiculopathy would likely be along the right lower extremity rather than the left as the Veteran has a central protrusion at L4-5 level that protrudes to the right laterally and his facet hypertrophy is on the right at the L5-S1 level.  Therefore, it is less likely than not that his lumbar spine is the source of his complaints and there is no evidence of neuropathy or radiculopathy on physical examination.  

Separate evaluations for neurological manifestations of the service connected low back disability pursuant to 38 C.F.R. 4.71a DC 5237, Note (1), cannot be granted in the absence of proof of a present neurologic disability.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, although there is some evidence of record indicating that the Veteran may have lumbar radiculopathy or another neurologic manifestation of his low back disability, because the July 2010 VA examiner specifically addressed whether the Veteran's low back disability manifests neurologic manifestations, conducted a physical and neurologic examination, and reviewed MRIs, in concluding that the Veteran does not have any neurologic manifestations of his service-connected low back disability, it is assigned greater probative weight than the 2007 VA treatment records.  These 2007 VA treatment records, even if they do indicate that the Veteran has a neurologic condition, do no indicate that they are related to, or manifestations of, his service connected low back disability.  Thus, a preponderance of the competent medical of record shows that the Veteran's low back disability does not manifest neurologic manifestations and a separate evaluation pursuant to 38 C.F.R. 4.71a DC 5237, Note (1), is not warranted.

The negative competent evidence of record outweighs the positive.  The Veteran may genuinely believe that his low back disability manifests neurologic manifestations.  He is competent to state how he experiences symptoms, such as back pain or tingling in his legs or feet, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnosis a neurologic condition or opine as to the etiology of any such as this requires medical training.  Therefore, his opinions are outweighed by the medical evidence of record, namely the July 2010 VA examination, which shows that he is not entitled to a separate evaluation for neurologic manifestations of his service connected low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

At no time during the pendency of this claim has the Veteran been entitled to a separate evaluation for neurologic manifestations of his service connected low back disability, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claimed neurologic manifestations of a service connected DDD with DJD, lumbar spine disability; there is no doubt to be resolved; and a separate evaluation is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to a separate evaluation for neurologic manifestations of a service connected degenerative disc disease (DDD) with degenerative joint disease (DJD), lumbar spine disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


